Title: To George Washington from Alexander Hamilton, 23 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            Sir,
            Treasury Departmt April 23d 1794
          
          When I wrote my letter of the 21st instant I had intirely forgotten the existence of
            your two instructions of the 8 of Augt, owing probably to the effect upon my memory of
            my sickness which soon after ensued. I only recollected that the
            loan had been authorised by me pursuant to your special direction, and I conceived that
            the subject of it’s disposition was wholly open. I regret this circumstance, though no
            inconvenience could have ensued.
          For I am of opinion, that until the actual investment of the monies in purchases, they
            remain liable to any disposition which you may think proper, with reference to either of
            the two Acts of the 4th & 12th of August 1790. The loan has
            been made without particular reference to either of them, agreeably to the intimation in
            your letter of the 27 of July, namely, that it was not your purpose by seperate
            instructions to prevent the loans from being carried on without distinction in
              Holland. Accordingly no distinction has been made—And as the
            Contract for the loan will not be specially bottomed upon either of the Acts, I conceive
            the instructions which have been given may be varied so as to accommodate the
            application to the purposes of both or either.
          It is not, however, essential that any alteration should now be made. If the whole sum
            is to be drawn for here, as I should have to remit from hence what remains to complete
            the million of Florins towards the payment of the next June instalment, I can fulfil
            this object, with convenience to the public service, by drawing upon
            the fund created by the last loan—which will leave in the
            Treasury here an equivalent sum applicable to purchases. This will be the same thing in
            principle, (without the inconvenience of a double operation) as to draw bills upon that
            fund to be sold here, in order to place the proceeds in the Treasury, and to purchase
            other bills to remit to Holland, in order to place there a fund for the payment of the
            June instalment.
          But if it is your intention at all events to attach the proceeds
            of this loan to purchases and to exclude absolutely the future application of any part
            of it towards payments to France or otherwise on account of the foreign debt, I will
            thank you to signify your pleasure accordingly. And then the Accounts of the Treasury
            will be so regulated as to fix that course of proceeding irrevocably.
          But I think embarassments may be found to attend this course, which prevent me from
            recommending it. With the highest respect, I have the honor to be &c.
          
            Alexandr Hamilton
          
        